 

Exhibit 10.3

 

EXECUTION VERSION

 

HAZARDOUS MATERIALS INDEMNITY AGREEMENT

 

THIS HAZARDOUS MATERIALS INDEMNITY AGREEMENT (the “Agreement”) is made as of
December 28, 2017, by THE PARTIES LISTED ON SCHEDULE I attached hereto
(collectively, the “Borrowers”), and HEALTHCARE TRUST OPERATING PARTNERSHIP,
L.P., a Delaware limited partnership (“Sponsor”) (together with Borrowers,
individually and collectively, the “Indemnitor”), for the benefit of CAPITAL
ONE, NATIONAL ASSOCIATION, a national banking association, as administrative
agent for the Lenders (as defined below) under the hereinafter described Loan
Agreement (together with its successors and permitted assigns in such capacity,
“Administrative Agent”), for the benefit of the Secured Parties.

 

RECITALS

 

A.          Contemporaneously with the execution of this Agreement, Borrowers
have executed and delivered to Administrative Agent and Lenders that certain
Loan Agreement (as amended, restated, supplemented, or otherwise modified from
time to time, the “Loan Agreement”), among Borrowers, Administrative Agent, the
financial institutions from time to time party thereto (collectively,
“Lenders”), and the other parties from time to time party thereto, and one or
more promissory notes (as amended, restated, supplemented, or otherwise modified
from time to time, and together with all notes executed in renewal, extension,
replacement and substitution therefor, collectively, the “Notes”) in the
aggregate principal amount of Eighty Two Million and No/Dollars ($82,000,000.00)
in evidence of the loan (as renewed, amended, increased and extended from time
to time, the “Loan”) made by Lenders to Borrowers. All capitalized terms herein
shall have the meanings ascribed to them in the Loan Agreement unless otherwise
defined in this Agreement.

 

B.          The Loan is secured in part by those certain Deeds of Trust,
Assignment of Leases and Rents, Security Agreement and Fixture Filing; and
Mortgages, Assignment of Leases and Rents, Security Agreement and Fixture
Filing, each dated the date hereof given by Borrowers to Administrative Agent
(for the benefit of Lenders) (collectively, the “Mortgages”). The Mortgages
encumber Borrowers’ interest in and to the real and personal property described
in the Mortgages (collectively, the “Mortgaged Property”).

 

C.          Lenders have required, as a condition of funding the Loan, that
Indemnitor indemnify and hold Administrative Agent and Secured Parties harmless
against and from certain obligations for which Administrative Agent or Secured
Parties may incur liability, by reason of the threat or presence of any
Hazardous Materials at the Mortgaged Property, all as more particularly
described herein.

 

D.          Sponsor is the owner of a direct or indirect interest in Borrowers,
and Sponsor will directly benefit from Lenders’ making the Loan to Borrowers.

 



ENVIRONMENTAL INDEMNITY AGREEMENT

HTI Senior Loan

Page 1 

 

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Indemnitor, intending to be legally bound, hereby agrees as follows:

 

1.           Recitals. The foregoing recitals are incorporated into this
Agreement by this reference.

 

2.           Indemnity.

 

2.1         In accordance with the terms of the Loan Agreement, all risk of loss
associated with non-compliance with Environmental Laws, or with the presence of
any Hazardous Materials at, upon, within, or otherwise affecting the Mortgaged
Property lies solely with the Indemnitor and the Indemnitor has agreed to bear
all risks and costs associated with any loss, damage or liability therefrom,
including all costs of removal of Hazardous Materials or other remediation
required by Administrative Agent or by law. Indemnitor shall at all times
indemnify, defend and hold Administrative Agent and Secured Parties, their
respective affiliates, shareholders, partners, members, directors, officers,
employees, agents, successors and assigns (individually and collectively,
“Indemnitees”) harmless from and against any and all Liabilities incurred by
Indemnitees, whether as mortgagee under the Mortgages, as a mortgagee in
possession, or as successor-in-interest to Borrowers by foreclosure deed or deed
in lieu of foreclosure, and whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute or common law, including
those Liabilities arising from the joint, concurrent or comparative negligence
of Administrative Agent or Secured Parties and including any Liabilities arising
out of or associated, in any way, with the following:

 

(a)       the non-compliance of the Borrowers or the Mortgaged Property with
Environmental Laws;

 

(b)       any discharge or release of Hazardous Materials, the threat of
discharge or release of any Hazardous Materials or the storage or presence of
any Hazardous Materials affecting the Mortgaged Property in violation of
Environmental Law;

 

(c)       any personal injury (including wrongful death) or property damage
(real or personal) arising out of or related to the discharge or release of
Hazardous Materials, the threat of discharge or release of any Hazardous
Materials or the storage or presence of any Hazardous Materials affecting the
Mortgaged Property in violation of Environmental Law;

 

(d)       any lawsuit brought or threatened, settlement reached, or government
order relating to the discharge or release of Hazardous Materials, the threat of
discharge or release of any Hazardous Materials or the storage or presence of
any Hazardous Materials affecting the Mortgaged Property in violation of
Environmental Law;

 

(e)       a material breach of any representation, warranty or covenant
contained in any of the Loan Documents relating to Hazardous Materials or
Environmental Laws not cured within any applicable grace or notice period; and

 

(f)       the imposition of any environmental lien encumbering the Mortgaged
Property;

 



ENVIRONMENTAL INDEMNITY AGREEMENT

HTI Senior Loan

Page 2 

 

 

provided, however, Indemnitor shall not be liable under such indemnification (i)
to the extent such Liabilities result solely from any Indemnitee’s gross
negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction, (ii) matters resulting solely
from the actions or omissions of any Indemnitee taken after any such parties or
any third parties have taken title to, or exclusive possession of the Property,
(iii) solely out of Hazardous Materials in or on the Mortgaged Property or any
violations of Environmental Law that were not present prior to the date that
Administrative Agent, any Secured Party or any assignee, designee or nominee
thereof or any other Person takes possession of or acquires title to the
Mortgaged Property whether by foreclosure of the Mortgaged Property, foreclosure
of the Pledged Interests (as defined in the Assignment of Ownership Interests),
exercise of power of sale, acceptance of a deed or assignment-in-lieu of
foreclosure, or otherwise.

 

Indemnitor’s obligations under this Agreement shall arise upon the discovery of
the presence of any Hazardous Materials in violation of Environmental Law,
whether or not the Environmental Protection Agency, any other federal agency or
any state or local environmental agency has taken or threatened any action in
connection with the presence of any Hazardous Materials and whether or not the
existence of any such Hazardous Materials or potential liability on account
thereof is disclosed in the Site Assessment, and subject to the previous
paragraph and Section 2.2 below, shall continue notwithstanding the repayment of
the Loan or any transfer or sale of any right, title and interest in the
Mortgaged Property (by foreclosure, deed in lieu of foreclosure or otherwise).

 

2.2         Indemnitor hereby acknowledges and agrees that the provisions of
this Agreement shall supersede any provisions in the Loan Documents which in any
way limit the liability of Indemnitor, and that Indemnitor shall be personally
liable for any and all obligations arising under this Agreement even if the
amount of liability incurred exceeds the amount of the Loan. All of the
representations, warranties, covenants and indemnities of this Agreement shall
survive the repayment of the Obligations and/or the release of the lien of the
Mortgages from the Mortgaged Property, and shall survive the transfer of any or
all right, title and interest in and to the Mortgaged Property by Borrowers to
any party. Indemnitor hereby acknowledges and agrees that, notwithstanding
anything contained in any of the Loan Documents to the contrary, this Agreement
and the obligations of Indemnitor under this Agreement shall not be secured by
the Mortgages or any other Loan Documents or any other mortgage, deed of trust
or other security document securing any obligations of Borrowers in connection
with the Loan. Notwithstanding the foregoing or anything contained in this
Agreement or any other Loan Documents to the contrary, if, (a) at any time after
the third anniversary of repayment in full of the Obligations, whether at
maturity, as a result of acceleration, in connection with prepayment or
otherwise, or (b) with respect to any Project that is released from the lien of
the applicable Security Instrument in accordance with the terms of Section 2.18
of the Loan Agreement, at any time after the third anniversary of the effective
date of such release, Administrative Agent is provided with an updated Site
Assessment of the related Project indicating, to Indemnitee’s reasonable
satisfaction, that there are no Hazardous Materials located on, in, above or
under such Project in violation of any applicable Environmental Laws, then the
obligations and liabilities of Indemnitor under this Agreement shall cease and
terminate with respect to such Projects. Notwithstanding the provisions of this
Agreement to the contrary, the liabilities and obligations of Indemnitor
hereunder shall not apply to the extent that such liabilities and obligations
arose solely from Hazardous Substances that: (a) were not present on or a threat
to any Project prior to the date that Administrative Agent or its nominee
acquired title to such Project, or to the Pledged Interests of the Indemnitor
owning such Project, whether by foreclosure, exercise of power of sale or
otherwise, and (b) were not the result of any act or negligence of Indemnitor or
any of Indemnitor’s affiliates, agents or contractors.

 



ENVIRONMENTAL INDEMNITY AGREEMENT

HTI Senior Loan

Page 3 

 

 

2.3         Notwithstanding any provision in this Agreement or elsewhere in the
Loan Documents, or any rights or remedies granted by the Loan Documents,
Administrative Agent and Secured Parties do not waive and expressly reserve all
rights and benefits now or hereafter accruing to Administrative Agent and
Secured Parties under the “security interest” or “secured creditor” exception
under applicable Environmental Laws, as the same may be amended. No action taken
by Administrative Agent or Secured Parties pursuant to the Loan Documents shall
be deemed or construed to be a waiver or relinquishment of any such rights or
benefits under the “security interest exception.”

 

2.4         A separate right of action hereunder shall arise each time
Administrative Agent or Secured Parties acquire knowledge of any violation of
any of the terms hereof. Separate and successive actions may be brought
hereunder to enforce any of the provisions hereof at any time and from time to
time. No action hereunder shall preclude any subsequent action, and Indemnitor
hereby waives and covenants not to assert any defense in the nature of splitting
of causes of action or merger of judgments.

 

2.5         Upon written request by Administrative Agent, Indemnitor shall
defend Administrative Agent and Secured Parties (and if requested by
Administrative Agent, in the name of Administrative Agent for the benefit of
Secured Parties) by attorneys and other professionals reasonably approved by
Administrative Agent. Notwithstanding the foregoing, Administrative Agent may,
in its reasonable discretion, engage its own attorneys and other professionals
to defend or assist it, and, at the option of Administrative Agent, its
attorneys shall control the resolution of any claim or proceeding, provided that
no compromise or settlement shall be entered without Indemnitor’s consent, which
consent shall not be unreasonably withheld. Upon demand, Indemnitor shall pay
or, in the sole and absolute discretion of Administrative Agent, reimburse
Administrative Agent for the payment of reasonable fees and disbursements of
attorneys, engineers, environmental consultants, laboratories and other
professionals in connection therewith.

 

3.           Covenants of Indemnitor.

 

3.1         Indemnitor shall (i) comply in all respects with applicable
Environmental Laws and undertake reasonable steps to the protect the Mortgaged
Property from Hazardous Materials; (ii) notify Administrative Agent promptly
following Indemnitor’s discovery of any spill, discharge, release or presence of
any Hazardous Material at, upon, under, within or otherwise affecting the
Mortgaged Property; (iii) promptly remove any Hazardous Materials and remediate
the Mortgaged Property to the extent required by and in full compliance with
applicable Environmental Laws; and (iv) promptly forward to Administrative Agent
copies of all orders, notices, permits, applications or other written
communications and reports received by Indemnitor in connection with any spill,
discharge, release or the presence of any Hazardous Material or any other
matters regulated by the Environmental Laws, as they may affect the Mortgaged
Property or Indemnitor.

 



ENVIRONMENTAL INDEMNITY AGREEMENT

HTI Senior Loan

Page 4 

 

 

3.2       Indemnitor shall not cause and shall prohibit any other Person from
(i) causing any spill, discharge or release, or the use, storage, generation,
manufacture, installation, or disposal, of any Hazardous Materials at, upon,
under, within or about the Mortgaged Property or the transportation of any
Hazardous Materials to or from the Mortgaged Property, (ii) installing any
underground storage tanks at the Mortgaged Property in each case in violation of
applicable Environmental Law, or (iii) conducting any activity that requires a
permit or other government or quasi-government authorization under Environmental
Laws without the prior written consent of Administrative Agent.

 

3.3       Indemnitor shall provide to Administrative Agent, at Indemnitor’s
expense promptly upon the written request of Administrative Agent from time to
time, a Site Assessment or, if required by Administrative Agent, an update to
any existing Site Assessment, to assess the presence or absence of any Hazardous
Materials and the potential costs in connection with abatement, cleanup or
removal of any Hazardous Materials found on, under, at or within the Mortgaged
Property, in each case in violation of applicable Environmental Law. Indemnitor
shall pay the cost of no more than one such Site Assessment or update in any
twelve (12) month period, unless (a) Administrative Agent’s request for a Site
Assessment is based on information provided under Section 3.1, or (b) there
exists credible evidence that there is reasonably likely to be Hazardous
Materials at or near the Mortgaged Property, a breach of representations under
Section 7, or an Event of Default relating to a failure to comply with
applicable Environmental Law, in which case any such Site Assessment or update
shall be at Indemnitor’s expense.

 

4.           Reliance. Indemnitor recognizes and acknowledges that in making the
Loan and accepting the Mortgages and the other Loan Documents, Administrative
Agent and Secured Parties are expressly and primarily relying on the truth and
accuracy of the warranties and representations set forth herein and in the Loan
Documents without any obligation to investigate the Mortgaged Property and
notwithstanding any investigations of the Mortgaged Property by Administrative
Agent or Secured Parties; that such reliance exists on the part of
Administrative Agent and Secured Parties prior hereto; that such warranties and
representations are a material inducement to Secured Parties in making the Loan
and accepting the Mortgages and other Loan Documents; and that Secured Parties
would not be willing to make the Loan and accept the Mortgages in the absence of
such warranties and representations.

 



ENVIRONMENTAL INDEMNITY AGREEMENT

HTI Senior Loan

Page 5 

 

 

5.           Unimpaired Liability. The liability of Indemnitor under this
Agreement shall in no way be limited or impaired by, and Indemnitor hereby
consents to and agrees to be bound by, any amendment or modification of the
provisions of the Notes, the Mortgages, the Loan Agreement or any other Loan
Documents. In addition, the liability of Indemnitor under this Agreement shall
in no way be limited or impaired by (a) the unenforceability of the Notes,
Mortgages, Loan Agreement or any other Loan Document against Borrowers and/or
any guarantor or Borrower Party; (b) any release or other action or inaction
taken by Administrative Agent on behalf of Secured Parties with respect to the
Mortgaged Property, the Loan, the Borrowers and/or any other Borrower Party,
whether or not the same may impair or destroy any subrogation rights of the
Indemnitor, or constitute a legal or equitable discharge of any surety or
indemnitor; (c) the existence of any collateral or other security for the Loan,
and any requirement that Administrative Agent or Secured Parties pursue any of
such collateral or other security, or pursue any remedies it may have against
Borrowers and/or any other Borrower Party; (d) any requirement that
Administrative Agent or Secured Parties provide notice to or obtain Indemnitor’s
consent to any modification, increase, extension or other amendment of the Loan;
(e) any right of subrogation (until payment in full of the Loan and the
expiration of any applicable preference period and statute of limitations for
fraudulent conveyance claims); (f) any payment by Borrowers to Administrative
Agent or Secured Parties if such payment is held to be a preference or
fraudulent conveyance under bankruptcy laws or Administrative Agent or Secured
Parties are otherwise required to refund such payment to Borrowers or any other
party; (g) any voluntary or involuntary bankruptcy, receivership, insolvency,
reorganization or similar proceeding affecting Borrowers or any of their assets;
(h) any extensions of time for performance required by the Notes, the Mortgages,
the Loan Agreement or any of the other Loan Documents; (i) except as otherwise
specifically provided herein, any sale or transfer of all or part of the
Mortgaged Property; (j) any exculpatory provision in the Notes, the Mortgages,
the Loan Agreement or any of the other Loan Documents limiting Administrative
Agent’s or Secured Parties’ recourse to the Mortgaged Property or to any other
security for the Notes, or limiting Administrative Agent’s or Secured Parties’
rights to a deficiency judgment against any Indemnitor; (k) the accuracy or
inaccuracy of the representations and warranties made by the Borrowers under the
Notes, the Mortgages, the Loan Agreement or any of the other Loan Documents or
herein; (l) the release of the Borrowers or any other Person from performance or
observance of any of the agreements, covenants, terms or condition contained in
the Notes, Mortgages, Loan Agreement or any of the other Loan Documents by
operation of law, any Borrower’s voluntary act, or otherwise; (m) the release or
substitution in whole or in part of any security for the Notes; or (n)
Administrative Agent’s failure to record the Mortgages or file any UCC financing
statements (or Administrative Agent’s improper recording or filing of any
thereof) or to otherwise perfect, protect, secure or insure any security
interest or lien given as security for the Obligations; and, in any such case,
whether with or without notice to Indemnitors and with or without consideration.

 

6.           Enforcement. Administrative Agent may enforce, on behalf of Secured
Parties, the obligations of the Indemnitor without first resorting to or
exhausting any security or collateral or without first having recourse to the
Notes, the Mortgages, or any other Loan Document or any of the Mortgaged
Property, through foreclosure proceedings or otherwise, provided, however, that
nothing herein shall inhibit or prevent Administrative Agent, on behalf of
Secured Parties, from suing on the Notes, foreclosing, or exercising any power
of sale under, the Mortgages, or exercising any other rights and remedies it may
have under the Loan Documents. It is not necessary for an Event of Default to
have occurred for Administrative Agent, on behalf of Secured Parties, to
exercise its rights pursuant to this Agreement.

 

7.           Indemnitor’s Representations and Warranties.

 

7.1         Representations Regarding Indemnitor. Indemnitor hereby represents
and warrants with respect to Indemnitor that:

 

(a)       it has the full power and authority to execute and deliver this
Agreement and to perform its obligations hereunder; the execution, delivery and
performance of this Agreement by Indemnitor has been duly and validly
authorized; and all requisite corporate/partnership/company action has been
taken by Indemnitor to make this Agreement valid and binding upon Indemnitor,
enforceable in accordance with its terms;

 



ENVIRONMENTAL INDEMNITY AGREEMENT

HTI Senior Loan

Page 6 

 

 

(b)       its execution of, and compliance with, this Agreement is in the
ordinary course of business of that Indemnitor and will not result in the breach
of any term or provision of the charter, by-laws, partnership or trust
agreement, articles of organization, operating agreement or other governing
instrument of that Indemnitor or result in the breach of any term or provision
of, or conflict with or constitute a default under or result in the acceleration
of any obligation under any agreement, indenture or loan or credit agreement or
other instrument to which the Indemnitor or the Mortgaged Property is subject,
or result in the violation of any law, rule, regulation, order, judgment or
decree to which the Indemnitor or the Mortgaged Property is subject;

 

(c)       there is no action, suit, proceeding or investigation pending or, to
the best of Indemnitor’s knowledge, threatened against it which, either in any
one instance or in the aggregate, could reasonably be expected to result in a
Material Adverse Change, or in any material impairment of the right or ability
of Indemnitor to carry on its business substantially as now conducted, or which
would draw into question the validity of this Agreement or of any action taken
or to be taken in connection with the obligations of Indemnitor contemplated
herein, or which would be likely to impair materially the ability of Indemnitor
to perform under the terms of this Agreement;

 

(d)       it does not believe, nor does it have any reason or cause to believe,
that it cannot perform each and every covenant contained in this Agreement;

 

(e)       no approval, authorization, order, license or consent of, or
registration or filing with, any governmental authority or other person, and no
approval, authorization or consent of any other party (that has not already been
obtained) is required in connection with entering into this Agreement; and

 

(f)       this Agreement constitutes a valid, legal and binding obligation of
Indemnitor, enforceable against it in accordance with the terms hereof.

 

7.2         Representations Regarding the Mortgaged Property. Indemnitor hereby
represents and warrants with respect to the Mortgaged Property that except as
may be disclosed in the Site Assessment:

 

(a)       no Hazardous Material is now or, to the best of Indemnitor’s
knowledge, was formerly used, stored, generated, manufactured, installed,
treated, discharged, disposed of or otherwise present at, under or within the
Mortgaged Property or, to Borrower’s knowledge, any property adjacent to the
Mortgaged Property and no Hazardous Material since Borrowers’ ownership of the
Mortgaged Property was removed or transported from the Mortgaged Property;

 

(b)       all permits, licenses, approvals and filings required by Environmental
Laws for the operation of the Mortgaged Property have been obtained, and the
use, operation and condition of the Mortgaged Property, does not violate any
Environmental Laws;

 



ENVIRONMENTAL INDEMNITY AGREEMENT

HTI Senior Loan

Page 7 

 

 

(c)       no civil, criminal or administrative action, suit, claim, hearing,
investigation or proceeding is pending or threatened in writing, nor have any
settlements been reached by or with any parties or any liens imposed in
connection with the Mortgaged Property concerning Hazardous Materials or
Environmental Laws;

 

(d)       no underground storage tanks exist on any part of the Mortgaged
Property; and

 

(e)       Indemnitor has not received any notice from any Person, public or
private, alleging any violation of or potential liability under any
Environmental Law with regard to the Mortgaged Property, nor has Indemnitor, or
to Indemnitor’s knowledge, any third party prior owner, tenant or other occupant
of the Mortgaged Property, received any administrative order or entered into any
administrative consent order with any governmental agency with respect to
Hazardous Materials on or at the Mortgaged Property.

 

8.           Interest. In the event that Administrative Agent incurs any
obligations, costs or expenses under this Agreement, Indemnitor shall pay
Administrative Agent promptly on demand, and if such payment is not received
within ten (10) Business Days, interest on such amount shall, after the
expiration of the ten (10) Business Day period, accrue at the Default Rate until
such amount, plus interest, is paid in full.

 

9.          Joint and Several Liability. The liability of Indemnitor is joint
and several. In addition, Indemnitor’s obligations hereunder are joint and
several with any other person now or hereafter obligated under the Loan
Documents and are independent of any obligations of Indemnitor under the Loan
Documents. A separate action or actions may be brought and prosecuted against
Indemnitor, whether or not action is brought against any other person or whether
or not any other person is joined in such action or actions.

 

10.         Notices. Any notice required or permitted to be given under this
Agreement shall be in writing and shall be mailed by certified mail, postage
prepaid, return receipt requested, or sent by overnight air courier service, or
personally delivered to a representative of the receiving party, or sent by
telecopy (provided an identical notice is also sent simultaneously by mail,
overnight courier, or personal delivery as otherwise provided in this Section
10). All such communications shall be mailed, sent or delivered, addressed to
the party for whom it is intended at its address set forth below:

 



ENVIRONMENTAL INDEMNITY AGREEMENT

HTI Senior Loan

Page 8 

 

 

If to Indemnitor: c/o Healthcare Trust Operating Partnership, L.P.   405 Park
Avenue, 4th Floor   New York, New York 10022   Attention: Healthcare General
Counsel   Facsimile: (212) 421-5799     with a copy to Arnold & Porter Kaye
Scholer LLP   250 W 55th Street   Attention: John J. Busillo, Esq.   Facsimile:
(212) 836-6445     To Administrative Agent: Capital One, National Association  
77 W. Wacker Drive, 10TH Floor   Chicago, Illinois 60601   Attention: Jeffrey
Muchmore, Credit Executive   Facsimile: (855) 332-1699   Reference: HTI/Senior
Portfolio     With a copy to: Capital One, National Association   5804
Trailridge Drive   Austin, Texas 78731   Attention: Diana Pennington, Senior
Director,   Associate General Counsel   Facsimile: (855) 438-1132   Reference:
HTI/Senior Portfolio     And a copy to: Capital One, National Association   77
W. Wacker Drive, 10th Floor   Chicago, Illinois 60601   Attention: Jason
LaGrippe, Vice President   Facsimile: (312) 739-3870   Reference: HTI/Senior
Portfolio

 

Any communication so addressed and mailed shall be deemed to be given on the
earliest of (1) when actually delivered, (2) on the first Business Day after
deposit with an overnight air courier service, or (3) on the third Business Day
after deposit in the United States mail, postage prepaid, in each case to the
address of the intended addressee, and any communication so delivered in person
shall be deemed to be given when receipted for by, or actually received by
Administrative Agent or Indemnitor, as the case may be, or (4) if given by
telecopy, when transmitted to the party’s telecopy number specified above and
confirmation of complete receipt is received by the transmitting party during
normal business hours or on the next Business Day if not confirmed during normal
business hours, and an identical notice is also sent simultaneously by mail,
overnight courier, or personal delivery as otherwise provided in this Section
10. Any party may designate a change of address by written notice to the other
by giving at least ten (10) days prior written notice of such change of address.

 

11.         Waivers. No course of dealing on the part of Administrative Agent,
Lenders, or their respective officers, employees, consultants or agents, nor any
failure or delay by Administrative Agent or Secured Parties with respect to
exercising any right, power or privilege of Administrative Agent or Secured
Parties hereunder, shall operate as a waiver thereof.

 



ENVIRONMENTAL INDEMNITY AGREEMENT

HTI Senior Loan

Page 9 

 

 

12.         Severability. If any clause or provision herein contained operates
or would prospectively operate to invalidate this Agreement in whole or in part,
then such clause or provision shall be held for naught as though not contained
herein, and the remainder of this Agreement shall remain operative and in full
force and effect.

 

13.         Inconsistencies Among the Loan Documents. Nothing contained herein
is intended to modify in any way the obligations of Indemnitor under the Loan
Agreement, the Notes, the Mortgages or any other Loan Document.

 

14.         Successors and Assigns. This Agreement shall be binding upon
Indemnitor’s successors, assigns and representatives and shall inure to the
benefit of Administrative Agent, Secured Parties and their respective successors
and permitted assigns.

 

15.         Controlling Laws. This Agreement shall be governed by and construed
according to the laws of the State of New York, without regard to conflicts of
laws principles.

 

16.         Construction. Whenever the context requires, all words used in the
singular will be construed to have been used in the plural, and vice versa, and
each gender will include any other gender. The captions of the sections of this
Agreement are for convenience only and do not define or limit any terms or
provisions. The word “include(s)” means “include(s), without limitation,” and
the word “including” means “including, but not limited to.” No listing of
specific instances, items or matters in any way limits the scope or generality
of any language of this Agreement. Time is of the essence in the performance of
this Agreement by Indemnitor.

 

17.         WAIVER OF JURY TRIAL. Section 11.26 of the Loan Agreement is hereby
incorporated by reference as if fully set forth herein.

 

18.         VENUE. Section 11.33 of the Loan Agreement is hereby incorporated by
reference as if fully set forth herein.

 

19.         Transfer of Loan. Indemnitor acknowledges that any Secured Party
may, at any time, subject to and in accordance with the terms of the Loan
Agreement, sell, transfer or assign all or any part of its interest in the
Obligations, Notes, the Loan Agreement, the Mortgages, this Agreement and the
other Loan Documents, and any or all servicing rights with respect thereto, or
grant participations therein or issue mortgage pass-through certificates or
other securities evidencing a beneficial interest in a rated or unrated public
offering or private placement as more fully set forth in the Loan Agreement,
which terms are incorporated herein by reference. Indemnitor agrees to
cooperate, as and to the extent set forth in the Loan Agreement, with
Administrative Agent in connection with any such transfer made or as may be
reasonably requested by Administrative Agent. Indemnitor shall also furnish, and
Indemnitor hereby consents to Administrative Agent furnishing to any such
prospective transferee or participant, as and to the extent set forth in the
Loan Agreement, any and all information concerning the financial condition of
the Indemnitor and any and all information as may be reasonably requested by
Indemnitee or any prospective transferee or participant in connection with any
sale, transfer or participation interest, provided such prospective transferee
or participant agree to keep such information confidential.

 



ENVIRONMENTAL INDEMNITY AGREEMENT

HTI Senior Loan

Page 10 

 

 

20.         Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall constitute an original, but all of which shall
constitute one document.

 

[Signatures Begin on the Following Page]

 

ENVIRONMENTAL INDEMNITY AGREEMENT

HTI Senior Loan

Page 11 

 

 

IN WITNESS WHEREOF, Indemnitor has executed this Hazardous Materials Indemnity
Agreement as of the date first above written.

 

  INDEMNITOR:       ARHC LVHLDMI01, LLC   ARHC BMBUCMI01, LLC   ARHC SPPLSIA01,
LLC   ARHC PHOTTIA01, LLC   ARHC SCCRLIA01, LLC   ARHC PHCTNIA01, LLC   ARHC
TVTITFL01, LLC   ARHC SMMTEIA01, LLC   ARHC CWEVAGA01, LLC   ARHC PPDWTMI01, LLC
  ARHC PCCHEMI01, LLC   ARHC PCPLSMI01, LLC   ARHC GOFENMI01, LLC   ARHC
CSKENMI01, LLC   ARHC SMMDSIA01, LLC   ARHC SFFLDIA01, LLC   ARHC ALALPGA01, LLC
  ARHC PSINDIA01, LLC   ARHC BWBRUGA01, LLC   ARHC DBDUBGA01, LLC   ARHC
PHTIPIA01, LLC   ARHC OPBROOR01, LLC   ARHC ALELIKY01, LLC,   each a Delaware
limited liability company

 

  By: /s/ Michael Anderson   Name: Michael Anderson   Title:  Authorized
Signatory

 

ENVIRONMENTAL INDEMNITY AGREEMENT

HTI Senior Loan

Signature Page 

 

 



  HEALTHCARE TRUST OPERATING PARTNERSHIP, L.P., a Delaware limited partnership  
      By: Healthcare Trust, Inc., a Maryland corporation, its general partner  
          By: /s/ Michael Anderson       Name: Michael Anderson      
Title:  Authorized Signatory

 



ENVIRONMENTAL INDEMNITY AGREEMENT

HTI Senior Loan

Signature Page 

 

SCHEDULE I

 

LIST OF BORROWERS

 

 

1.ARHC LVHLDMI01, LLC

2.ARHC BMBUCMI01, LLC

3.ARHC SPPLSIA01, LLC

4.ARHC PHOTTIA01, LLC

5.ARHC SCCRLIA01, LLC

6.ARHC PHCTNIA01, LLC

7.ARHC TVTITFL01, LLC

8.ARHC SMMTEIA01, LLC

9.ARHC CWEVAGA01, LLC

10.ARHC PPDWTMI01, LLC

11.ARHC PCCHEMI01, LLC

12.ARHC PCPLSMI01, LLC

13.ARHC GOFENMI01, LLC

14.ARHC CSKENMI01, LLC

15.ARHC SMMDSIA01, LLC

16.ARHC SFFLDIA01, LLC

17.ARHC ALALPGA01, LLC

18.ARHC PSINDIA01, LLC

19.ARHC BWBRUGA01, LLC

20.ARHC DBDUBGA01, LLC

21.ARHC PHTIPIA01, LLC

22.ARHC OPBROOR01, LLC

23.ARHC ALELIKY01, LLC

 



ENVIRONMENTAL INDEMNITY AGREEMENT

HTI Senior Loan

Schedule I

